             Case 1:20-cv-00253-SKO Document 29 Filed 08/04/21 Page 1 of 3


     FORSLUND LAW, LLC
 1
     Jacqueline A. Forslund # 154575
 2   P.O. Box 4476
     Sunriver, OR 97707
 3   Telephone:     541-419-0074
     Fax:           541-593-4452
 4   Email:         jaf@forslundlaw.com
 5
     Attorney for Plaintiff
 6
                                       UNITED STATES DISTRICT COURT
 7                                    EASTERN DISTRICT OF CALIFORNIA

 8   DONNA J. BLANCETT,                      )                 Case No. 1:20-CV-00253-SKO
                                             )
 9
            Plaintiff                        )                 STIPULATION AND ORDER FOR
10                                           )                 AWARD OF ATTORNEY’S FEES UNDER
     v.                                      )                 THE EQUAL ACCESS TO JUSTICE ACT
11                                           )                 (EAJA)
                       1
     KILOLO KIJAKAZI ,                       )
12   Acting Commissioner of Social Security, )                 (Doc. 28)
                                             )
13
            Defendant                        )
14                                           )
     ____________________________________)
15
              IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,
16
     subject to the approval of the Court, that Plaintiff shall be awarded attorney’s fees under the Equal
17
     Access to Justice Act (EAJA), 28 U.S.C. sec. 2412(d), in the amount of NINE THOUSAND THREE
18   HUNDRED AND FIFTY dollars and ZERO cents ($9,350.00). This amount represents
19   compensation for all legal services rendered on behalf of Plaintiff by counsel in connection with this
20   civil action, in accordance with 28 U.S.C. sec. 2412(d).

21
              After the Court issues an order for payment of EAJA fees and expenses to Plaintiff, the
     government will consider the matter of Plaintiff’s assignment of EAJA fees and expenses to
22
     Plaintiff’s attorney.     The government’s ability to honor the assignment will depend on whether the
23
     fees and expenses are subject to an offset allowed under the United States Department of the
24
     Treasury’s Offset Program pursuant to Astrue v. Ratcliff, 130 S.Ct. 2521 (2010). After the order of
25
     1    Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d)
26       of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for Andrew Saul as
         the defendant in this suit. No further action need be taken to continue this suit by reason of the last
27       sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).

28   Blancett v. Kijakazi                   Stipulation and Order           E.D. Cal. 1:20-cv-00253-SKO
            Case 1:20-cv-00253-SKO Document 29 Filed 08/04/21 Page 2 of 3


     EAJA fees and expenses is entered, the government will determine if they are subject to an offset. If
 1
     it is determined that Plaintiff’s EAJA fees and expenses are not subject to an offset under Astrue v.
 2
     Ratcliff, 130 S.Ct. 2521 (2010) and the Department of Treasury’s Offset Program, then the check for
 3
     EAJA fees and expenses shall be made payable to Jacqueline A. Forslund, based upon Plaintiff’s
 4   assignment of these amounts to Plaintiff’s attorney. The parties agree that whether these checks are
 5   made payable to Plaintiff or Jacqueline A. Forslund, such checks shall be mailed to Plaintiff’s

 6   attorney. This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
     attorney fees, and does not constitute an admission of liability on the part of Defendant under the
 7
     EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from, and bar
 8
     to, any and all claims that Plaintiff and/or Plaintiff’s Counsel may have relating to EAJA attorney
 9
     fees in connection with this action.
10

11

12                                                    Respectfully submitted,

13   Date: August 2, 2021                             JACQUELINE A. FORSLUND
                                                      Attorney at Law
14

15
                                                      /s/Jacqueline A. Forslund
16                                                    JACQUELINE A. FORSLUND
                                                      Attorney for Plaintiff
17
     Date: August 2, 2021                             PHILIP A. TALBERT
18                                                    Acting United States Attorney
19
                                                      DEBORAH STACHEL
                                                      Regional Chief Counsel, Region IX
20                                                    Social Security Administration

21                                                    /s/Marcel Illarmo
                                                      MARCELO ILLARMO
22
                                                      Special Assistant United States Attorney
23                                                    *By email authorization
                                                      Attorney for Defendant
24

25

26

27

28   Blancett v. Kijakazi                   Stipulation and Order       E.D. Cal. 1:20-cv-00253-SKO
            Case 1:20-cv-00253-SKO Document 29 Filed 08/04/21 Page 3 of 3



 1                                                  ORDER

 2            Based upon the parties’ above “Stipulation for Award of Attorney’s Fees Under the Equal

 3   Access to Justice Act (EAJA)” (the “Stipulation”) (Doc. 28),

 4            IT IS HEREBY ORDERED that attorney fees in the amount of NINE THOUSAND THREE

 5   HUNDRED AND FIFTY dollars and ZERO cents ($9,350.00) under the Equal Access to Justice Act,

 6   28 U.S.C. § 2412(d), be awarded subject to the terms of the Stipulation.

 7

 8
     IT IS SO ORDERED.
 9

10   Dated:     August 3, 2021                                  /s/ Sheila K. Oberto               .
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   Blancett v. Kijakazi               Stipulation and Order        E.D. Cal. 1:20-cv-00253-SKO
